Exhibit 10.2

 

 

 

Form of Notice of Grant of Award

and Award Agreement

 

 

Marvell Technology Group LTD

ID: 77-0481679

Argyle House 41a Cedar Avenue

P O Box HM 1179

Hamilton HM EX, Bermuda

 

 

 

Name  

Award Number:

  00000000 Address line 1  

Plan:

  1995

City, State United States 00000

 

 

ID:

 

 

0000

 

 

Effective X/XX/XXXX, you have been granted an award of XX,XXX Restricted Stock
Units. These units are restricted until the vest date(s) shown below, at which
time you will receive shares of Marvell Technology Group LTD (the Company)
common stock.

The current total value of the award is [$total value of award].

The Award will vest in increments on the date(s) shown. This Notice of Grant is
subject to all of the terms and conditions set forth herein, as well as the
Restricted Stock Unit Award Agreement, the Appendix (which include the special
provisions for participant’s country of residence if any), and the 2007 Director
Incentive Plan (the “Plan”), all of which are incorporated herein by reference.
Capitalized terms used in this Notice of Grant but not defined shall have the
same meaning as provided in the Plan.

 

Shares

 

Full Vest

%% SHARES

  %% VEST DATE

%% SHARES

  %% VEST DATE

%% SHARES

  %% VEST DATE

%% SHARES

  %% VEST DATE

By signing this document, the participant acknowledges receipt of a copy of the
Plan, and agrees that (a) these restricted stock units (“Restricted Stock
Units”) are granted under and governed by the terms and conditions of the Plan,
the Restricted Stock Unit Award Agreement, and the Appendix (the special
provisions for participant’s country of residence, if any); (b) the Participant
has carefully read, fully understands and agrees to all of the terms and
conditions described in the attached Restricted Stock Unit Award Agreement, the
Appendix, and the Plan; (c) the participant understands and agrees that the
Restricted Stock Unit Award Agreement and Appendix, including any cover sheet
and attachments, constitute the entire understanding between the participant and
the Company regarding this Award, and that any prior agreements, commitments or
negotiations concerning this Award are replaced and superseded; and (d) the
participant has been given an opportunity to consult legal counsel with respect
to all matters relating to this Award prior to signing this cover sheet and that
the participant has either consulted such counsel or voluntarily declined to
consult such counsel. The Restricted Stock Unit Award Agreement, the Appendix
and prospectus are available on the Company’s website at
http://my.marvell.com/stockselfservice or by request from the Company’s Stock
Administration Department. The Participant hereby agrees that these documents
are deemed to be delivered to him or her.

 

 

 

 

 

 

 

Marvell Technology Group LTD   Date

 

 

 

Name of Participant   Date



--------------------------------------------------------------------------------

MARVELL TECHNOLOGY GROUP LTD.

2007 DIRECTOR INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant. The Company hereby grants to the participant named in the Notice of
Grant (the “Participant”) an Award of restricted stock units (“Restricted Stock
Units”), subject to all of the terms and conditions in this Restricted Stock
Unit Award Agreement (the “Agreement”) and the Plan, which is incorporated
herein by reference. Subject to Section 20(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
Capitalized terms used herein but not defined shall have the same meaning as
ascribed in the Plan.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. It is a bookkeeping entry that
represents only the Company’s unfunded and unsecured promise to issue Shares (or
distribute cash) on a future date. As a holder of Restricted Stock Units,
Participant has no rights other than the rights of a general creditor of the
Company. Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3, Participant will have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Any Restricted Stock Units that vest in accordance with Sections 3 or 4 will be
paid to Participant (or in the event of Participant’s death, to his or her
estate or legal representative) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Restricted Stock Units will
be paid in Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the date that is two and one half (2 1/2)
months from the end of the Company’s tax year that includes the vesting date.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant continues to serve as a Service Provider
from the date of grant until the date such vesting occurs. If you go on an
approved leave of absence, then the vesting schedule specified in the Notice of
Grant will be adjusted to suspend vesting in accordance with the terms and
conditions governing the approved leave of absence and, if applicable, the
Company’s leave of absence policy as then in effect and as the Company may adopt
and/or adjust from time to time. For the purpose of this Agreement, your status
as a “Service Provider” is not interrupted by (i) any leave of absence approved
by the Company; (ii) transfers between locations of the Company or between the
Company, a Parent, a Subsidiary, or any successor; or (iii) changes in status
from Employee to Consultant or Outside Director or from Consultant or Outside
Director to Employee.

4. Section 409A. For U.S. tax purposes, notwithstanding anything in the Plan or
this Agreement to the contrary, if the vesting of the balance, or some lesser
portion of the balance, of the Restricted Stock Units is accelerated in
connection with Participant’s termination as a Service Provider (provided that
such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) Participant is a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code and any Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Service Relationship. Notwithstanding any
contrary provision of this Agreement, the balance of the Restricted Stock Units
that have not vested as of the time of Participant’s termination as a Service
Provider for any or no reason and Participant’s right to acquire any Shares
hereunder will immediately terminate. The date on which Participant’s status as
a Service Provider terminates shall not be extended by any notice of termination
period requested to be given under local law; such termination date will be
considered to be the last date of active employment.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary (or legal
representative for employees outside the U.S.) survives Participant, the
administrator, executor or legal representative of Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any local or foreign laws or
regulations pertaining to said transfer.

7. Withholding of Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Unit, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Unit, the issuance of
Shares upon settlement of the Restricted Stock Unit, the subsequent sale of
Shares acquired pursuant to such issuance; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Unit to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company, the Employer and/or any Subsidiary; or

(ii) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the Restricted Stock Unit either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or

(iii) withholding in Shares to be issued upon vesting/settlement of the
Restricted Stock Unit.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Unit, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan.

Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described in this Section.

 

-2-



--------------------------------------------------------------------------------

If Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.

8. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. Nature of Grant. In accepting the grant, Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Restricted Stock Unit is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(c) all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;

(d) Participant’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Participant’s employment or service relationship (if any)
at any time;

(e) Participant is voluntarily participating in the Plan;

(f) the Restricted Stock Unit and the Shares subject to the Restricted Stock
Unit are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Company, the Employer or any Subsidiary,
and is outside the scope of Participant’s service or employment contract, if
any;

(g) the Restricted Stock Unit and the Shares subject to the Restricted Stock
Unit are not intended to replace any pension rights or compensation;

(h) the Restricted Stock Unit and the Shares subject to the Restricted Stock
Unit are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary;

(i) the Restricted Stock Unit grant and Participant’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary of the Company;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) in consideration of the Award of Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of Participant’s status as a
Service Provider with the Company, the Employer or any Subsidiary (for any
reason whatsoever and whether or not in breach of local labor laws), and
Participant irrevocably releases the Company, the Employer, and any Subsidiary
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court

 

-3-



--------------------------------------------------------------------------------

of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have waived Participant’s entitlement to pursue such claim;

(l) in the event of termination of Participant’s status as a Service Provider
(whether or not in breach of local labor laws), Participant’s right to vest in
the Restricted Stock Unit under the Plan, if any, will terminate effective as of
the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active service as
a Service Provider would not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when I am no longer actively employed for purposes of
Participant’s Restricted Stock Unit grant;

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan;

(n) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan; and

(o) the Restricted Stock Unit and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

10. Data Privacy Notice and Consent. Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to Smith Barney, E*Trade
or to any other third party assisting in the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company, Smith Barney, E*Trade and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local human
resources representative. Participant understands, however, that refusing or
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY PROVIDING SERVICE AS A SERVICE PROVIDER AT THE WILL OF
THE EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD

 

-4-



--------------------------------------------------------------------------------

OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT FOR SERVICE AS A SERVICE PROVIDER FOR
THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S
SERVICE RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at its corporate
headquarters, or at such other address as the Company may hereafter designate in
writing.

13. Grant is Not Transferable. This Award of Restricted Stock Units may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution. The terms of Award of Restricted Stock Units shall be binding upon
the executors, administrators, heirs, successors and assigns of Participant.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any U.S. state or federal law,
any local or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate or legal representative), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. Where the Company determines that
the delivery of the payment of any Shares will violate federal securities laws
or other applicable laws, the Company will defer delivery until the earliest
date at which the Company reasonably anticipates that the delivery of Shares
will no longer cause such violation. The Company will make all reasonable
efforts to meet the requirements of any such U.S. state or federal law, or any
local or foreign securities exchange, and to obtain any such consent or approval
of any such governmental authority.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

18. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

-5-



--------------------------------------------------------------------------------

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section or to otherwise avoid imposition of any additional tax or
income recognition under Section 409A in connection to this Award of Restricted
Stock Units.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

24. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

25. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Unit grant shall be subject to any special terms and conditions set forth
in any Appendix to this Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

26. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Unit and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

-6-